The opinion of the Court was delivered by
Willard, A. J.
It will not be necessary to consider the question under the Statute of Limitations, upon which the case turned below, as a conclusive objection to the decree of the Ordinary underlies that question. The true question in the case is, whether the Ordinary, in the final accounting of the administrator, is bound by a settlement made between the administrator and the distributees, or whether such a settlement having been made, it may be impeached before the Ordinary, on the ground of fraud or mistake, so as to open the whole accounting thus closed by the voluntary act of the parties.
The right to open a settled account forms a distinct branch of the jurisdiction of the Courts of Equity. — McDow vs. Brown, 2 S. C., 95. Where parties having a right to call an administrator to an account voluntarily close the account, by a settlement, the right to an accounting is gone, and can only be restored through the intervention of a Court administering equity. The right andjurisdiction of the Ordinary to take and state the accounts of an executor or administrator does not, necessarily or properly extend to reviving a liability to account that has been lost by the act of *21the parties, for the object of the jurisdiction of that officer is to accomplish precisely what the parties themselves have done. If they seek to get rid of the consequences of mistake or imposition, they must go into equity and obtain the right to falsify or surcharge the account.
The account acted upon by the Ordinary was clearly a settled account. The administrator had made a report purporting to embrace all the matters proper to a final accounting. The distributees, instead of disputing that return, and insisting on what might result from a final accounting, came to a final settlement on the basis of such return.
The Ordinary was, therefore, bound to settle the administrator’s account in conformity with the settlement, unless prevented by proceedings in equity. His successor in • office was under like obligation.
But, even had the distributees a right to open the account before the Ordinary, yet that would not confer on the successor of the administrator such a right for the benefit of the distributees. If the distributees had the right to open the account, it would be purely a personal right in themselves, as. resulting from facts and circumstances attending their personal act of settlement, and as to such right the administrator and his successor- have no right of representation under which they can initiate a proceeding to disturb the settlement.
The appeal should be dismissed.
¡íoses, O. J., and Wright, A. J., concurred.